Citation Nr: 1454376	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-01 533	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas

THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for a bulging disc of the lumbosacral spine.

2.  Entitlement to an initial rating higher than 10 percent for osteoarthritis of the left knee.

3.  Entitlement to an initial rating higher than 10 percent for osteoarthritis of the first metatarsal-phalangeal joint of the right foot.

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1990 to January 2010.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted his claims of entitlement to service connection for his low back, left knee, and right foot disabilities, and assigned 0 percent, so noncompensable, initial ratings for each.  He contested those initial ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In rating decisions since issued in December 2011 and August 2012, during the pendency of this appeal, higher 10 percent initial ratings were assigned for each of these disabilities as of the same retroactive effective date.  He since has continued to appeal for even higher ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the granting of a higher rating during the pendency of an appeal does not abrogate the appeal unless the Veteran expressly indicates he is satisfied or content with the new rating or receives the highest possible rating).  So these claims now concern whether he is entitled to initial ratings higher than 10 percent for his low back, left knee, and right foot disabilities.

In February 2013, in support of these claims, the Veteran and his wife testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board, i.e., at a Travel Board hearing.  A transcript of the hearing has been associated with the claims file, so is of record.

These claims require further development before being decided on appeal, so the Board is remanding them to the Agency of Original Jurisdiction (AOJ).



REMAND

The Board sincerely regrets the additional delay that inevitably will result from remanding - rather than immediately deciding - these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

He most recently had VA compensation examinations for his low back, left knee, and right foot disabilities in February 2012.  However, during his February 2013 Travel Board hearing, he and his wife testified that his symptoms had worsened significantly since then.  He explained that, with regards to his low back, he was having more issues with range of motion, pain, and bending, and had spasms once or twice a week.  He additionally reported loss of range of motion in his right foot, and that he walked on the outside of this foot due to pain, which affected his gait.  He also reported pain and weakness in his left knee, and that his changed gait owing to his foot impairment also affected this knee.  As well, he indicated his symptoms were such that they interfered with his work and affected his lifestyle, although, when questioned further concerning this, he clarified that he was not claiming entitlement to a total disability rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Mayhue v. Shinseki, 24 Vet. App. 273 (2011).  Nevertheless, in this circumstance reexamination is needed reassessing the severity of these service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

His current treatment records also should be obtained and considered.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain all outstanding, pertinent, medical treatment records, including those from the VA Medical Center in Fayetteville, Arkansas, dated since January 2014 and complete records from Dr. Hamby.  See February 2013 hearing transcript.  All other treatment records the Veteran identifies as potentially relevant should be obtained, as well, and associated with the claims file for consideration.  The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.

If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule another VA compensation examination to reassess the severity of the bulging disc of the Veteran's lumbosacral spine.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.

The examiner must report the range of motion of the low back in degrees of arc.  For VA compensation purposes, normal ranges of motion of the thoracolumbar spine are from 0 to 90 degrees of flexion, 0 to 30 degrees of extension, 0 to 30 degrees of left and right lateral flexion, and 0 to 30 degrees of left and right rotation.  See 38 C.F.R. § 4.71a, Plate V.

If the Veteran has limitation of motion, the examiner should comment on the extent, if any, to which pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss - including additional limitation of motion.  The examiner should carefully elicit all of the Veteran's subjective complaints concerning his low back and offer an opinion as to whether there is adequate objective pathology present to support the Veteran's subjective complaints.  To the extent possible, the examiner should assess the extent of any pain and describe the extent of any incoordination, weakened movement, and premature or excess fatigability on use.  The examiner should also express an opinion concerning whether there would be additional limits on functional ability on prolonged or repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on prolonged or repeated use or during flare-ups.

As well, the examiner should indicate whether there is ankylosis and, if so, whether it is favorable or unfavorable.

The examiner should additionally determine whether the Veteran has intervertebral disc syndrome (IVDS), i.e., degenerative disc disease (DDD), associated with his low back disability (which at the moment only involves instead a bulging disc of the lumbosacral spine).  If he does, then additional comment is needed concerning whether there are any neurological manifestations, including radiculopathy or sciatica affecting the lower extremities, as well as any bowel and bladder dysfunction, etc.  If so, these neurological manifestations should be identified and their severity described in detail.

If it is determined the Veteran has IVDS (disc disease) associated with his service-connected low back disability, then the examiner should indicate whether the Veteran has had incapacitating episodes* during the last 12 months and, if so, the number and duration of them.

*According to 38 C.F.R. § 4.71a, DC 5243, Note (1), an incapacitating episode is a period of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician and treatment by a physician.

All opinions expressed by the examiner must be accompanied by discussion of the underlying medical rationale, if necessary citing to specific evidence in the file or examination results supporting conclusions.

3.  Also schedule another VA compensation examination to reassess the severity of the osteoarthritis of the Veteran's left knee.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.

The examiner should identify and describe all symptoms and manifestations attributable to this service-connected left knee disability, and measure range of motion on extension and flexion.

As well, the examiner should indicate whether there is recurrent subluxation or lateral instability of the left knee and, if there is, whether it is slight, moderate, or severe.

The examiner should also determine whether the left knee exhibits pain or painful motion, weakened movement, premature or excess fatigability, or incoordination; and, if feasible, these determinations should be expressed in terms of the degree of additional functional loss, including in terms of what effect, if any, this has on the range of motion of this knee, including during times when these symptoms are most problematic ("flare ups") or during prolonged, repetitive, use of this knee.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202 (1995).

All opinions expressed by the examiner must be accompanied by discussion of the underlying medical rationale, if necessary citing to specific evidence in the file or examination results supporting conclusions.

4.  Also schedule another VA compensation examination to reassess the severity of the osteoarthritis of the first metatarsal-phalangeal joint of the Veteran's right foot.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings set forth in detail.


The examiner is asked to comment on all present symptoms and manifestations attributable to this 
service-connected right foot disability.  To this end, the examiner therefore is asked to provide an opinion as to whether the Veteran's right foot disability (that is, the overall level of impairment of the foot due to this service-connected disability) is best characterized as moderate, moderately severe, or severe injury.

The examiner is especially asked to comment on whether there is functional loss on account of the osteoarthritis, such as associated pain causing limitation of motion - including during prolonged or repetitive activity of any sort or when the pain is most problematic, i.e., during "flare ups."  And if at all possible, the examiner should try and quantify the amount of this additional disability, such as by specifying how much the Veteran's range of motion is further restricted in this circumstance.

All opinions expressed by the examiner must be accompanied by discussion of the underlying medical rationale, if necessary citing to specific evidence in the file or examination results supporting conclusions.

5.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative another Supplemental Statement of the Case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

